            Case 2:18-cv-00352-RSM Document 76 Filed 02/23/21 Page 1 of 2



                                                                 The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9   AMAZON.COM, INC., a Delaware
     corporation; and VERA BRADLEY DESIGNS,              No. 2:18-cv-00352-RSM
10   INC. an Indiana corporation,
                                                         ORDER GRANTING PLAINTIFFS’
11                         Plaintiffs,                   MOTION FOR ATTORNEYS’ FEES
                                                         AND COSTS
12          v.
13   ZHEN WANG “JOHNNY” ZHANG, an
     individual; FABBY GLOBAL TRADING, LLC               NOTE ON MOTION CALENDAR:
14   d/b/a/ “CALIBEAN COLLECTION,” a Texas               February 12, 20221
     limited liability corporation; and JOHN DOES
15   1–10,
16                         Defendants.
17

18
            This matter has come before the Court on Plaintiffs Amazon.com, Inc. (“Amazon”) and
19
     Vera Bradley Designs, Inc.’s Motion for Attorney’s Fees and Costs (the “Motion”). The Court
20
     has reviewed the Motion, and all materials submitted in support of and in opposition to the
21
     Motion, and all other pertinent documents in the record, and the Court being otherwise
22
     sufficiently informed, HEREBY ORDERS THAT
23

24
     //
25
     //
26

27
                                                                            Davis Wright Tremaine LLP
     ORDER GRANTING PLAINTIFFS’ MOTION                                               L A W O F FI CE S
     FOR ATTORNEYS FEES AND COSTS - 1                                          920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
     (18-cv-00352-RSM)                                                    206.622.3150 main ꞏ 206.757.7700 fax
            Case 2:18-cv-00352-RSM Document 76 Filed 02/23/21 Page 2 of 2




 1          Plaintiffs’ Motion is GRANTED. The Court awards Plaintiffs attorneys’ fees in the

 2   amount of $7,776.

 3

 4          DATED this 23rd day of February, 2021.

 5

 6

 7                                              A
                                                RICARDO S. MARTINEZ
 8                                              CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13
     Presented by:
14

15   DAVIS WRIGHT TREMAINE
     Attorneys for Plaintiff Amazon.com, Inc. and Vera Bradley Designs, Inc.
16
     By s/ Zana Bugaighis _______________
17   Bonnie E. MacNaughton, WSBA #36110
     Zana Bugaighis, WSBA #43614
18   Sarah Cox, WSBA #46703
     920 Fifth Avenue, Suite 3300
19   Seattle, WA 98104-1610
     Tel: (206) 622-3150
20   Fax: (206) 757-7700
     Email: bonniemacnaughton@dwt.com
21           zanabugaighis@dwt.com
             sarahcox@dwt.com
22

23

24

25

26

27
                                                                          Davis Wright Tremaine LLP
     ORDER GRANTING PLAINTIFFS’ MOTION                                             L A W O F FI CE S
     FOR ATTORNEYS FEES AND COSTS - 2                                        920 Fifth Avenue, Suite 3300
                                                                               Seattle, WA 98104-1610
     (18-cv-00352-RSM)                                                  206.622.3150 main ꞏ 206.757.7700 fax
